Citation Nr: 0923860	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  98-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability as secondary to service connected residuals of a 
left foot gunshot wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to 
February 1946, including combat service in the European 
Theater of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision of the 
Baltimore, Maryland regional office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's bilateral 
knee disability service connection claim.

A March 2000 Board decision remanded this claim for 
additional development, and the denial of the Veteran's claim 
was continued in a November 2002 supplemental statement of 
the case.  The Board remanded the claim for additional 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) in a March 2003 decision.  The provision of 38 C.F.R. 
§ 19.9 purporting to confer Board jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Following this March 2003 development order, the record 
indicates that the Veteran's claims folder was sent to the 
Perry Point VA Medical Center (VAMC).  An August 2006 
Memorandum from the Director of Management and Administration 
indicates that the Board was no longer in control or custody 
of the Veteran's claims folder and requested that the RO 
rebuild the evidence file.  The record indicates that the 
Veteran's claims folder was found by the Baltimore VAMC and 
returned to the Board in May 2008.

This matter was again remanded by the Board in its July 2008 
for additional development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDING OF FACT

The weight of the competent evidence demonstrates no 
relationship between the Veteran's current bilateral knee 
disability and a disease or injury in service, including his 
service-connected left foot disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee disability, including as secondary to a 
service-connected left foot disability, have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 ); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a November 2008 letter in which 
the RO notified him of what evidence was required to 
substantiate his bilateral knee disorder direct and secondary 
service connection claims.  This letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  Finally, this letter 
notified the Veteran that he should submit any relevant 
evidence in his possession.  The Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Veteran's claim was readjudicated in a March 2009 
supplemental statement of the case (SSOC), this timing 
deficiency was cured.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The November 2008 letters fulfilled the duty to 
notify under Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
remaining Dingess requirements were satisfied in the November 
2008 letter.  This timing deficiency was cured by the 
readjudication of the Veteran's claim in the March 2009 SSOC.  
See Mayfield.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  He has been afforded a VA orthopedic examination 
and a sufficient medical opinion has been obtained.

As neither the Veteran nor his representative have indicated 
that there is outstanding pertinent evidence to be obtained, 
the Board may proceed with consideration of his claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Knee Disability

The Veteran contends that he now suffers from a bilateral 
knee disability due to his service-connected left foot 
disability.  He had suffered a gun shot wound to his left 
foot during his combat service at the Battle of the Bulge.

Service connection for a left foot injury due to a gunshot 
wound was granted in a February 1946 rating decision.  At 
that time a 10 percent rating was awarded.  Currently the 
left foot disorder is rated as 20 percent disabling.

The Veteran complained of bilateral throbbing knee pain in a 
March 1997 VA treatment note.  Following a physical 
examination and a review of bilateral knee X-rays, a 
diagnosis of bilateral knee degenerative arthritis, among 
other conditions, was made. 

Complaints of knee pain for the past two years were noted in 
an October 1997 VA orthopedic examination.  Patellofemoral 
crepitation and tenderness over the medial joint fissure were 
noted.  Physical examination was otherwise negative for 
warmth or effusion over either knee, or crepitation over the 
joint fissures.  Following this physical examination and a 
review of the Veteran's claims folder, diagnoses of bilateral 
knee degenerative joint disease, mild symptomatic 
arthrofibrosis and chronic strain and bilateral knee medial 
collateral ligaments, among other conditions were made.  The 
examiner opined that "considering the [Veteran's] 
symptomatology in the left ankle, the symptoms in the knees 
could be aggravated because of favoring the left ankle."  
However, "due to degenerative changes in the left knee, 
genuvarum in both knees and decreased range of motion in both 
knees would not be due to the left ankle injury."

A September 2002 VA orthopedic examination reflected the 
Veteran's reports of continued weakness and pain in his left 
foot and of progressively worsening bilateral knee pain for 
the past 35 to 40 years.  He did not recall experiencing any 
knee injury or knee ligament strain.  Physical examination 
revealed moderate diffuse tenderness of the right knee and 
mild tenderness of the left knee.  No detectable joint 
effusion was noted.  Left ankle physical examination was 
negative for swelling, warmth or discoloration, and the 
examiner did note a 1.5 inch left ankle scar.  An impression 
of bilateral knee degenerative joint disease was made in an 
accompanying September 2002 bilateral knee X-ray.

Following this examination, as well as a review of the 
Veteran's claims folder, the September 2002 examiner 
diagnosed the Veteran as suffering form bilateral knee 
osteoarthritis "especially involving the medial 
compartments," among other conditions.  The examiner opined 
that the Veteran's service-connected left foot condition did 
not cause or aggravate his knee degenerative joint disease, 
left knee ligament strain, patellofemoral syndrome, crepitus, 
or painful limitation of motion of any joint other than the 
left foot. 

Chronic constant right knee pain was reported in an October 
2002 VA treatment note.  The Veteran stated that his private 
physician had prescribed pain medication to treat this 
condition.  Physical examination revealed right knee mild 
tenderness of the medial aspect with no swelling, erythema or 
warmth.

Increased knee pain as well as knees that "occasionally give 
way" was reported in a March 2004 VA treatment note.  
Physical examination revealed bilateral knee crepitus with 
pain on full extension and soft tissue thickening.

The Veteran has a current disability as he has been diagnosed 
as suffering from bilateral knee degenerative joint disease, 
among other conditions.  His in-service left foot disability 
is well-established in the record.

However, in order for the Veteran's current bilateral knee 
disability to be service-connected, there must be a link 
between this current disability and his service or to his 
service-connected left foot disability.

After a full review of the record, including the medical 
evidence and Veteran's arguments, the Board finds that the 
preponderance of the competent evidence does not establish a 
nexus between the Veteran's current bilateral knee disability 
and service.  The September 2002 VA orthopedic examiner 
declined to find such a link.  There is no clinical evidence 
of any knee condition until over 50 years after service, as 
the Veteran himself indicated that he did not begin to 
experience knee pain until approximately 1995.  The evidence 
is therefore against a continuity of symptomology. 

Although the October 1997 VA orthopedic opinion finds that 
the Veteran's knee symptoms could have been aggravated by his 
foot disability, the Board finds that this opinion to be less 
probative than the September 2002 VA orthopedic opinion.  It 
is well established that the Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  The October 1997 
VA orthopedic opinion is speculative in nature and does not 
provide an opinion with the required degree to medical 
certainty.  Moreover, the Court has held that the use of 
equivocal language such as "may" makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  On the other hand, the 
September 2002 VA orthopedic opinion is not speculative and 
does provide an opinion with the required degree of medical 
certainty, therefore, it is found to be more probative and is 
given more weight than the October 1997 opinion.

To the extent that the Veteran contends that he suffers from 
a bilateral knee disability as the result of his service-
connected left foot condition, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the preponderance of the evidence is against a nexus 
between the Veteran's current bilateral knee disorder and 
active service, reasonable doubt does not arise and the 
appeal must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


